Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               October 23, 2019

The Court of Appeals hereby passes the following order:

A19A2314. WILHY HARPO v. THE STATE.

      Wilhy Harpo pled guilty to disorderly conduct on February 27, 2019. His
appeal was docketed on June 24, 2019. It appearing that the appellant's brief and
enumerations of error were due on July 15, 2019, and it further appearing that said
brief and enumerations of error were not filed timely, appellant's appeal is hereby
DISMISSED pursuant to Court of Appeals Rules 13 and 23 (a).


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/23/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.